 



EXHIBIT 10.01

AMENDMENT NUMBER ONE

TO THE

TECHNOLOGY SOLUTIONS COMPANY

1996 STOCK INCENTIVE PLAN

          WHEREAS, Technology Solutions Company (the “Company”) has heretofore
adopted and maintains the Technology Solutions Company 1996 Stock Incentive Plan
(the “Plan”); and

          WHEREAS, the Company desires to amend the Plan in certain respects.

          NOW, THEREFORE, pursuant to the power of amendment contained in
Section 6.2 of the Plan, the Plan is hereby amended as follows:

          1. Effective as of the date hereof, Section 1.4 of the Plan is hereby
amended by deleting the second sentence thereof, and inserting the following
sentence in lieu thereof:



    For purposes of this Plan, references to employment shall also mean an
agency or independent contractor relationship and references to employment by
the Company shall also mean employment by a Subsidiary or such other employer
designated in the Agreement evidencing the award.

          2. Effective with respect to options granted on or after the date
hereof, Sections 5.2 and 5.3 of the Plan are hereby deleted, and the following
sections are inserted in lieu thereof:



    5.2 Grants of Stock Options. Each Non-Employee Director shall be granted
Non-Statutory Stock Options as follows:

    (a) Time of Grant. On the date on which a person is first elected or begins
to serve as a Non-Employee Director (other than by reason of termination of
employment), and, thereafter, if such person is then a Non-Employee Director,

 



--------------------------------------------------------------------------------



 



on the date that an option granted to such person pursuant to this Article V
becomes exercisable in full in accordance with Section 5.2(b) hereunder, such
person shall be granted an option to purchase 40,500 shares of Common Stock at a
purchase price per share equal to the Fair Market Value of a share of Common
Stock on the date of grant of such option.

    (b) Option Period and Exercisability. Except as otherwise provided herein,
each option granted under this Article V (an “Automatic Non-Employee Director’s
Option”) shall not be exercisable until the last day of the calendar month
following the calendar month in which such option is granted (the “Initial Date
of Exercisability”). Each Automatic Non-Employee Director’s Option shall become
exercisable as to 1,125 shares of Common Stock on the date of its Initial Date
of Exercisability and as to an additional 1,125 shares of Common Stock on the
last day of each of the next thirty-five calendar months following the Initial
Date of Exercisability. An exercisable option, or portion thereof, may be
exercised in whole or in part only with respect to whole shares of Common Stock.
Automatic Non-Employee Director’s Options shall be exercisable in accordance
with Section 2.1(c).



    5.3 Option Period and Termination of Directorship. (a) Term and Termination
of Option. The maximum term of each Automatic Non-Employee Director’s Option
shall be the date which is 10 years after the date on which it was granted (the
“Expiration Date”). Each Automatic Non-Employee Director’s Option shall
terminate, to the extent not exercised or earlier terminated pursuant to the
terms of this Article V, on its Expiration Date. In no event may an Automatic
Non-Employee Director’s Option be exercised, in whole or in part, after it
terminates.

          (b) Termination of Directorship Other than by Death, Disability or
Retirement. If the holder of an Automatic Non-Employee Director’s Option ceases
to be a director of the Company for any reason other than death, Disability, or
Retirement, the option shall remain exercisable with respect to the number of
shares subject to such option that are exercisable upon the effective date of
such holder’s ceasing to be a director and may thereafter be exercised for a
period of 90 days from the effective date of such holder’s ceasing to be a
director or until the Expiration Date, whichever period is shorter, after which
the Automatic Non-Employee Director’s Option shall terminate in its entirety.

          (c) Death. If the holder of an Automatic Non-Employee Director’s
Option ceases to be a director of the Company by reason of death, the option
shall become exercisable as of the date of death with respect to any or all of
the shares subject to such option and may thereafter be exercised for a period
of one year from the date of death or until the Expiration Date, whichever
period is shorter, after which the Automatic Non-Employee Director’s Option
shall terminate in its entirety.

2



--------------------------------------------------------------------------------



 



          (d) Disability. If the holder of an Automatic Non-Employee Director’s
Option ceases to be a director of the Company by reason of Disability, the
option shall become exercisable as of the effective date of such holder’s
ceasing to be a director with respect to any or all of the shares subject to
such option and may thereafter be exercised for a period of 90 days from the
effective date of such termination or until the Expiration Date, whichever
period is shorter, after which the Automatic Non-Employee Director’s Option
shall terminate in its entirety. For purposes of this Article V, “Disability”
shall mean the inability of an individual to fully perform the duties of a
director of the Company for a continuous period in excess of 360 days, as
determined by the Board in its sole discretion.

          (e) Retirement. If the holder of an Automatic Non-Employee Director’s
Option ceases to be a director of the Company by reason of retirement after such
holder has completed five years of service as a director of the Company and is
at least 55 years of age (“Retirement”), the option shall remain exercisable
with respect to the number of shares subject to such option that are exercisable
upon the effective date of such Retirement, and may thereafter be exercised for
a period of two years from the effective date of such Retirement or until the
Expiration Date, whichever period is shorter, after which the Automatic
Non-Employee Director’s Option shall terminate in its entirety.

          (f) Death After Termination of Directorship. If the holder of an
Automatic Non-Employee Director’s Option dies after he or she has ceased to be a
director of the Company, the option shall be exercisable only to the extent that
it is exercisable on the date of such holder’s death and may thereafter be
exercised only for that period of time for which the option is exercisable
immediately prior to the holder’s death pursuant to Sections 5.3(b) through (e).

          IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer on this 22 day of July    , 1999.

       
 
  Technology Solutions Company
 
     
 
  By:   /s/ PAUL R. PETERSON
 
   

--------------------------------------------------------------------------------

3